Citation Nr: 0612027	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  00-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for valvular heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to May 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In connection with his appeal the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2003, and accepted such hearing in lieu of an 
in-person hearing before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.700(e) (2005).  A transcript of the hearing is 
associated with the claims files. 

In July 2003, the Board remanded this case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The Board notes that in its July 2003 remand, it referred 
claims of entitlement to service connection for tinnitus and 
bilateral hearing loss to the originating agency.  The 
Board's referral has not been acknowledged or acted upon 
since that time.  The Board again refers these claims to the 
originating agency for appropriate action.


FINDING OF FACT

Valvular heart disease was not present in service, did not 
become manifest within a year of separation, and is not 
etiologically related to service.  


CONCLUSION OF LAW

Valvular heart disease was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during active 
duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for valvular heart 
disease.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with VCAA notice by 
letter mailed in May 2001.  Following the Board's remand, the 
originating agency sent the veteran additional notice letters 
in December 2003, July 2004, and August 2004.  Although the 
appellant has never been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for valvular heart 
disease, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's valvular heart 
disease.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Records 
from University of Kentucky Hospital have not been obtained.  
These records were specifically identified in the Board's 
remand.  The veteran's representative in the March 2006 
informal hearing requested another remand to obtain these 
records.  The Board notes that the veteran was specifically 
notified by letter dated in December 2003 that these records 
were needed, and that he should complete a release form so 
that the originating agency could obtain them.  He replied in 
a December 2003 VA Form 21-4138 that he did not have any 
records from the University of Kentucky Hospital, and that 
all records had been sent to the VA Medical Center.  The RO 
again attempted to obtain authorization from the veteran for 
release of these records by notifying him in an August 2004 
letter that such a release was needed.  The veteran replied 
in a September 2004 VA Form 21-4138 that he had already 
provided the information and signed a release form for the 
University of Kentucky, and that he didn't have any more 
records to send.  

Under the circumstances in this case, the Board finds that 
the originating agency has made adequate efforts to comply 
with the Board's remand request and with the duty to assist.  
In addition to the multiple letters that have been sent to 
the veteran, even prior to the Board's remand, the veteran 
was specifically notified during his March 2003 hearing that 
these records were important to his claim and that they were 
not already of record.  The veteran has been given every 
opportunity to comply the RO's request for a release, and he 
has been amply notified that such a release was not already 
of record.  Moreover, the veteran is represented in this 
appeal, and his representative is obviously aware of the 
importance of these records, as they were specifically 
mentioned in the informal hearing.  It was not suggested by 
the representative how an additional remand would remedy the 
situation given the veteran's repeated refusal to cooperate 
in obtaining the records.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In light of the veteran's repeated negative responses to the 
RO's and the Board's requests for cooperation in attempts to 
obtain the University of Kentucky records, the Board finds 
that no additional development is warranted.  

The Board also notes that the veteran submitted additional 
evidence after the January 2006 supplemental statement of the 
case was issued.  However, the additional evidence consists 
of duplicate copies of medical records already of record and 
considered by the originating agency.  Accordingly, a remand 
for issuance of a supplemental statement of the case is not 
necessary.

In sum, the Board is satisfied that the originating agency 
properly processed the claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  Accordingly, the Board 
will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and endocarditis, including all forms 
of valvular heart disease, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran currently has a heart valve disorder, and was 
diagnosed on VA examination in September 2005 as status post 
mitral and aortic valve replacement.  Records show that the 
veteran's mitral valve was surgically replaced in February 
2000, and his aortic valve was replaced in January 2003.

Service medical records show that the veteran was seen on a 
few occasions with complaints of dizzy spells, and was 
diagnosed with post-traumatic syncope, which was thought to 
have resulted from an automobile accident just prior to entry 
into service in which the veteran lost consciousness.  
Symptomatology reported in conjunction with the syncopal 
episodes included a rapid heartbeat.  However, no diagnosis 
of a heart disorder is shown.  Syncope is defined as "a 
temporary suspension of consciousness due to generalized 
cerebral ischemia; a faint or swoon."  See Hayes v. Brown, 5 
Vet. App. 66 (1993), citing Dorland's Illustrated Medical 
Dictionary 1628 (27th ed. 1988).  An EKG noted on a July 18, 
1966, examination report was within normal limits.  A 
September 2005 VA examiner interpreted other notations on the 
report as findings of regular sinus rhythm with no murmur or 
rub.  The report of examination for discharge in January 1968 
shows that the veteran's heart was found to be normal on 
clinical evaluation, with normal sinus rhythm, and no 
cardiogmegaly, thrills or murmurs.  The veteran completed a 
report of medical history for purposes of separation from 
service in January 1968, and stated that he had no history of 
heart trouble, and no history of pain or pressure in the 
chest or heart palpitations.

The veteran suggested at his hearing that he did not undergo 
a separation physical examination and that the records of 
another veteran may have been included with his.  The Board 
simply notes that the record contains a report of physical 
examination for purposes of "[s]eparation," dated January 
12, 1968, which contains this veteran's name, date of birth, 
and place of birth, all of which match the entries on his 
Form DD-214.  While the veteran was not actually separated 
from service until May 1968, there is no later examination 
report of record.  The Board finds no basis to believe that 
the service medical records are for anyone other than this 
veteran.    

There is no post-service medical evidence of a heart valve 
disorder until decades after the veteran's discharge from 
service.  While the veteran has stated that a heart murmur 
was identified in 1969, during a hiatal hernia procedure, 
despite numerous attempts on the part of the originating 
agency to obtain a release from the veteran, the veteran has 
not cooperated in obtaining those records.  In fact, the 
record contains no competent diagnosis of a heart valve 
disorder within a year of service, see 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309, or until 1999, more 
than 30 years after discharge.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) [a veteran's version of events from past may 
be of limited credibility and probative value in the absence 
of medical records showing treatment for the claimed 
disorder].

While the veteran contends that he was diagnosed with a heart 
condition (murmur) in service, and that such a condition was 
noted and treated after service, the Board finds it 
significant that he did not report such a disorder to VA 
until he filed his March 2000 claim, more than three decades 
after discharge, and shortly after the first documentation of 
the disorder, dated in December 1999.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].

Recent medical reports, such as a November 2000 VA 
examination report, discuss and repeat the veteran's account 
of having been diagnosed in service.  However, information 
which is simply recorded by a medical examiner, unenhanced by 
any medical comment by the examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

In May 2000, the veteran's private physician S.V., M.D. 
submitted a letter stating the opinion that the veteran's 
mitral valve appears myxomatous, suggesting that the 
condition started at an early age.  He stated that it is 
conceivable that it predated into his early teenage years.  
He also stated that there is a "good possibility" this 
condition existed while the veteran was in the armed forces; 
however, he could not say if the condition existed or how 
severe it was at that time.  

S.V.'s opinion with respect to the date of onset of the 
disorder is inconclusive.  His opinion that such an early 
onset is "conceivable" does not state with any specificity 
the likelihood of such a scenario.  An inconclusive opinion 
does not constitute probative evidence, much less clear and 
unmistakable evidence.  

Just as S.V.'s opinion is inconclusive with respect to 
whether the heart condition predated service, it is also 
inconclusive with respect to whether it existed during 
service.  A "good possibility," in the Board's view, is 
essentially the same as a "possibility."  Medical evidence 
which merely indicates that the particular disorder or 
etiology is possible is too speculative in nature to 
establish the presence or etiology of said disorder.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Statements of medical 
possibilities carry negligible probative weight.  Id.  S.V.'s 
conclusion that he could not say if the condition existed 
during service or how severe it was at that time underscores 
the inconclusive nature of his opinion.  The Board 
accordingly affords it very little weight of probative value.  

Although S.V.'s opinion is ultimately inconclusive, the 
record contains another opinion suggesting that the veteran's 
heart valve disorder predated service.  In an August 2001 
addendum to a November 2000 VA examination report, the 
examiner found that a December 1999 report showing evidence 
of aortic valve regurgitation prior to the veteran's mitral 
valve surgery makes it "most likely" in the examiner's 
opinion that the veteran had valvular heart disease at the 
time of his active duty.  The examiner also stated that it 
was unlikely that the veteran's active duty aggravated either 
valvular lesion.  He noted that there was no report of 
symptoms or incapacity during service or for many years after 
service, and that the ultimate need for surgery was a result 
of the natural course of the disease.  

In response to the Board's remand, and to resolve suggestions 
in the medical evidence that the veteran's heart disorder 
existed prior to service, a VA examination and medical 
opinion were obtained.  The VA physician who examined the 
veteran and reviewed the claims folder in September 2005 
opined that the veteran's current heart valve disability is 
not etiologically related to his military service.  He stated 
that it is at least as likely as not that the veteran's 
symptoms began in the mid-1980s.  He further stated that it 
is less than 50 percent likely that his disorder existed 
while he was on active duty, and that it is at least as 
likely as not that the syncopal episode noted in service was 
due to the pre-service automobile accident noted in the 
service records.  He found that there is no evidence of 
mitral or aortic valve disease prior to entry into active 
duty and there is no evidence that active duty caused or 
aggravated any cardiac condition, or that the condition 
became manifest within one year of discharge.  The examiner 
stated that his conclusions were supported by the specific 
in-service findings that the veteran did not have a heart 
murmur, and the absence of any evidence of the condition 
during the veteran's 20-year post-service career as a 
locomotive engineer.  

The September 2005 VA opinion is based on a complete review 
of the veteran's military and post-service records, as well 
as an examination of the veteran.  The examiner explained his 
findings and supported them with references to pertinent 
findings in the medical record.  The examiner's opinion is 
conclusive, and the Board finds it to be the most persuasive 
evidence with respect to nexus.  Accordingly, the Board 
adopts the conclusions of the September 2005 examiner.  

The Board has also considered the veteran's own statements 
with respect to nexus; however, this is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran has also submitted statements from friends and 
relatives who knew him at the time of his military service 
and prior.  However, these statements similarly do not 
provide competent evidence with respect to the date of onset 
or etiology of the veteran's heart valve disorder. 

The veteran also submitted several prior Board decisions 
pertaining to other veterans.  Board decisions may not be 
cited for precedential value, and they do not constitute 
probative, or indeed competent evidence of a medical nexus in 
this case. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Service connection for valvular heart disease is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


